Citation Nr: 1643073	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-20 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran is represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J. G. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1973 to March 1977. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Buffalo, New York (RO), which in pertinent part, denied the benefits sought on appeal. 

In May 2011, the Veteran and his wife testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The Board remanded the matter on appeal in July 2013 and November 2015 to the RO (via the Appeals Management Center (AMC)) for additional development. 


FINDING OF FACT

The competent evidence of record does not show that the Veteran's bilateral hearing loss was present during service or for many years thereafter, and the preponderance of the competent evidence is against a finding that it is otherwise etiologically related to service.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102 3.156(a), 3.159, and 3.326(a) (2015).  Here, notice was provided by a July 2009 letter prior to the initial adjudication in August 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records.  The Veteran has provided lay statement and testimony in support of his claim. 

Additionally, the Veteran was afforded with VA examinations in July 2009, August 2013 and January 2016, and each report contains the Veteran's reported medical history as well as relevant findings from clinical evaluations.  In the January 2016 VA examination report, the VA examiner provided a medical opinion based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, and supported by rationale statement.  The Board finds that the VA examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Pursuant to the Board's remand directives, a July 2013 notice letter was sent that requested the Veteran's assistance in obtaining outstanding private treatment records.  The Veteran failed to respond.  He was afforded with VA examinations in August 2013 and January 2016, and the January 2016 VA examiner has provided an adequate medical opinion regarding the etiology of the Veteran's bilateral hearing loss.  The claim was most recently re-adjudicated in a March 2016 supplemental statement of the case (SSOC).  The Board finds that there has been substantial compliance with the 2013 and 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 (2015) and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2015).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  
 
The Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that he has current hearing loss disability as a result of his exposure to excessive noise from air tools, rivet guns, jet engines, and cart starters while performing his duties.   He reports that he served as an airframe repair specialist, which required him to work in close proximity to flight lines and jet engines.  In the alternative, the Veteran also reports that he was struck on the head with a door during basic training and he awoke the next morning with some bleeding in his right ear.  The Veteran reports that he first noticed hearing problems during his period of service and he has noticed a progressive decline in his hearing since then.  See July 2009 and April 2010 statements in support of the case, and the reports of June 2009, August 2013, and January 2016 VA examinations, as well as May 2011 Board hearing transcript.    

The record also demonstrates that the Veteran has had post-service occupational noise exposure from performing metal work in factories since late 1970s.  See December 2006 VA treatment record.

The competent medical evidence of record demonstrates that the Veteran has current bilateral hearing loss disability as defined by VA regulations.  38 U.S.C.A. § 3.385.  See July 2009, August 2013 and January 2016 VA audiology examination reports.   In addition, VA has already conceded that the Veteran suffered from acoustic trauma during his period of service when it awarded service connection for tinnitus disability.  See August 2013 rating decision.  

The remaining question on appeal is whether the competent evidence of record supports a medical link between the Veteran's bilateral hearing loss disability and his in-service acoustic trauma. 

A review of the Veteran's service treatment records does not show any complaints, treatment, or diagnosis for hearing loss or ear-related problems.  His January 1973 examination for enlistment purposes contained audiometric results that revealed pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 5, 0, 0, N/A, and 0 decibels in the right ear; and 10, 5, 0, N/A, and 0 decibels in the left ear.  

The Veteran underwent a periodic audiometric examination in November 1975 for hearing protection.  That report contained audiometric results that revealed pure-tone thresholds at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz, were as follows: 15, 5, 10, 10, 5, and 5 decibels in the right ear; and 15, 10, 5, 10, 5, and 25 decibels in the left ear.  It was noted that the Veteran was issued hearing protection.  

The report of a January 1977 examination prior to separation shows that the Veteran's ears were evaluated as normal, and the audiometric results that revealed pure-tone thresholds at 500, 1,000, 2,000, 3,000, 4,000, and 6, 000 Hertz, were as follows: 10, 5, 0, 10, 0, and 15 decibels in the right ear; and 10, 5, 0, 0, 0, and 15 decibels in the left ear.  An associated report of medical history is not available. 

Post-service evidence does not show any complaints of hearing problems until 1985, when the Veteran's treating private psychiatrist noted he complained of decreased hearing.  The medical records show that the Veteran first sought treatment for hearing problems in 1998.  Although the audiometric results from 1998 are not available, a March 1998 private otolaryngology consultation report shows the Veteran had high frequency hearing loss that was secondary to noise exposure and family history.  VA treatment records starting in December 2006 show assessments of sensorineural hearing loss in the right ear but hearing within normal limits in the left ear.  

The Veteran initiated his claim for service connection for bilateral hearing loss disability in June 2009. 

In July 2009, the Veteran was afforded a VA examination in conjunction with his claim.  The audiometric findings revealed right ear hearing loss disability as defined by VA regulations, but did not show evidence of hearing loss disability in the left ear.  During the examination, the Veteran denied any hearing problems prior to his period of service, and he reported that he was exposed to loud noises from working near the flight lines and using tools as an airframe repair specialist.  The Veteran also described one incident where he had blood flowing from his ear.  He believed that his current hearing problems are a result of his period of service.   He also reported post-service occupational noise exposure from working in the machine shop of a factory and from carpenter work.  

The report of an August 2013 VA examination contains audiometric findings that revealed bilateral hearing loss disability as defined by VA regulations. 

In January 2016, the Veteran was afforded another VA examination to determine the etiology of his bilateral hearing loss.  In that examination report, the VA examiner noted the Veteran's reported history of noise exposure during service and his post-service occupational noise exposure, as well as his reported history of hearing problems since service.  Based on a review of the claims folder, including the findings from the clinical evaluation and the service treatment records, the VA examiner concluded that it was less likely than not that the Veteran's current bilateral hearing loss was related to his period of service, to include in-service acoustic trauma.  

In support of the medical conclusion, the 2016 VA examiner noted that a review of the service treatment record did not show complaints or treatment for hearing problems.  The audiometric findings from the Veteran's enlistment and separation examinations revealed bilateral hearing within normal limits, and that the audiometric findings from the 1975 periodic examination did not demonstrate a shift in hearing that was indicative of acoustic trauma.  In addition, the VA examiner noted that a review of the medical literature did not support a finding that permanent hearing loss will develop long after the noise exposure, and that a prolonged delay in the onset of noise-induced hearing loss was unlikely.

Based on a review of the evidence of record, the Board finds that the competent medical evidence does not demonstrate the Veteran's hearing loss disability had an onset during his period of service, and the preponderance of the competent evidence is against a finding that his hearing loss is otherwise related to his period of service. 

The Veteran's service treatment records do not show findings of hearing loss disability, and there is no evidence of bilateral hearing loss disability within the first year after his separation from service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 
 
As to continuity of symptoms since service, the Board notes that the Veteran asserts that he has experienced hearing problems since his period of service; however, as noted above, his service treatment records do not show complaints of hearing problems, the medical records do not show reports of hearing problems until 1985, and his hearing loss was not clinically diagnosed until 1998.   For these reasons, the Board finds any statement with regard to continuity of symptomatology since service is not persuasive and is of limited probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Nevertheless, service connection may also be granted when the evidence establishes a medical nexus between active duty and current complaints.  Here, the 2016 VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of his period of service, to include noise exposure.  This medical conclusion was supported by a review of the claims file and the findings from clinical evaluation, including the Veteran's reported history of noise exposure and medical history, as well as based on a review of the medical literature.   

The Board has considered the 1998 private medical opinion that the Veteran's bilateral hearing loss was secondary to noise exposure.  However, the private medical statement does not identify whether the hearing loss resulted from the Veteran's reported in-service or post-service noise exposure.  Moreover, the 1998 private medical opinion does not reflect that it was based on a review of the service treatment records.  Essentially, no rationale was provided in support of the 1998 private medical opinion. 

In contrast, the 2016 VA examiner's medical opinion is highly probative in that it is well-reasoned, based on current medical knowledge, and grounded in the facts that are specific to the Veteran's case.  The Board finds that the negative VA medical opinions carry more probative value in this matter and outweigh the private positive medical impression.  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008). The Board finds that the VA examiner's opinion contains greater weight in this matter. 

Regarding the Veteran's statements which related his hearing loss to his active service, he is not shown to possess the necessary clinical expertise to comment on complicated medical issues such as the nature and etiology of his sensorineural hearing loss.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements or opinions).  Moreover, although hearing loss is the sort of disability that lay statements, if credible, can establish its presence, the Veteran has not asserted hearing loss has been present since service.  Thus, his statements do not serve to link current disability with service. 

In light of the above, the Board concludes that the preponderance of the evidence is against the claim for service connection for hearing loss and there is no doubt to be resolved.  As such, service connection for hearing loss is denied.



ORDER

Entitlement to service connection for bilateral hearing loss is denied. 




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


